



Exhibit 10.2
PERFORMANCE STOCK UNIT GRANT NOTICE UNDER THE
ACUSHNET HOLDINGS CORP.
2015 OMNIBUS INCENTIVE PLAN


Acushnet Holdings Corp. (the “Company”), pursuant to its 2015 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant set forth below a target
number of Performance Stock Units (“PSUs”) set forth below. The PSUs are subject
to all of the terms and conditions as set forth herein, in the Performance Stock
Unit Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.


Participant:                        [Insert Participant Name]


Date of Grant:    [                Insert Date of Grant]


Target Number of PSUs:                [Insert No. of Performance Stock Units
Granted]


Vesting Commencement Date:            [Insert Vesting Commencement Date]


Vesting Schedule:
Provided the Participant has not undergone a Termination prior to [Insert
Vesting Date] (the “Vesting Date”), a number of PSUs will vest as of such
Vesting Date, based upon the performance metrics and adjustment schedule
specified in the terms and conditions in Exhibit A attached hereto (such number
of PSUs to be within a range of 0% to 200% of the number of the target number of
PSUs awarded herein).



Performance Period:
Three-year period comprised of the [Insert Performance Period Dates].



Notwithstanding the above:


(a)    In the event of a Termination as a result of a Full Career Retirement on
or after the first anniversary of the Vesting Commencement Date (solely to the
extent the Participant satisfies the criteria set forth in Section 2(aa)(i) of
the Plan), the PSUs shall remain eligible to vest based upon the performance
metrics and adjustment schedule specified in the terms and conditions in Exhibit
A attached hereto (as if no such Termination had occurred), but with the actual
number of PSUs vesting pro-rated to reflect the period of Participant’s service
with the Company during the applicable Performance Period.


(b)    In the event of a Termination by the Service Recipient without Cause or
by the Participant for Good Reason, in either case, during the 18 month period
following a Change in Control, the PSUs, to the extent not then vested, shall
fully vest on the date of such Termination.


For purposes of this notice, “Good Reason” shall mean, as to any Participant,
unless otherwise provided in any employment agreement between the Participant
and the Service Recipient in effect at the time of a Termination, (i) a material
reduction by the Service Recipient in such Participant’s





--------------------------------------------------------------------------------





base salary or annual target cash bonus opportunity (other than pursuant to an
across-the-board reduction applicable to similarly situated Participants) or
(ii) the relocation
of such Participant’s principal place of business more than fifty (50) miles
from its then current location; provided, however, that no Termination shall be
considered a Termination with Good Reason hereunder unless, as to any event of
Good Reason, the Participant as provided the Service Recipient with thirty (30)
days’ written notice of such alleged event of Good Reason, and the Service
Recipient has failed to cure such event prior to the expiration of such thirty
(30) day notice period.


(c)     In the event of a Termination as a result of the death or Disability of
the Participant during the Vesting Period, the PSUs, to the extent not then
vested, shall fully vest on the date of such Termination.
* *    *













































































--------------------------------------------------------------------------------





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE STOCK UNIT
GRANT NOTICE, THE PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF PERFORMANCE STOCK UNITS HEREUNDER, AGREES TO
BE BOUND BY THE TERMS OF THIS PERFORMANCE STOCK UNIT GRANT NOTICE, THE
PERFORMANCE STOCK UNIT AGREEMENT AND THE PLAN.






ACUSHNET HOLDINGS CORP.                PARTICIPANT






__________________________________                _________________________________
By:                                 Name:
Title:
  

































































--------------------------------------------------------------------------------





PERFORMANCE STOCK UNIT AGREEMENT UNDER THE
ACUSHNET HOLDINGS CORP.
2015 OMNIBUS INCENTIVE PLAN


Pursuant to the Performance Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Stock Unit Agreement (this “Performance Stock Unit
Agreement”) and the Acushnet Holdings Corp. 2015 Omnibus Incentive Plan (the
“Plan”), Acushnet Holdings Corp. (the “Company”) and the Participant agree as
follows. The Grant Notice is incorporated into and deemed a part of this
Performance Stock Unit Agreement. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.


1.     Grant of Performance Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
target number of Performance Stock Units (“PSUs”) provided in the Grant Notice
(with each PSU representing an unfunded, unsecured right to receive one share of
Common Stock upon vesting).


2.    Vesting. Subject to the conditions contained herein and in the Plan, the
PSUs shall vest as provided in the Grant Notice.


3.    Settlement of Performance Stock Units. The provisions of Section
9(d)(ii) of the Plan are incorporated herein by reference and made a part
hereof. Payment in settlement of any vested PSU shall be made in Common Stock as
soon as practicable following completion of the Performance Period and no later
than the 2 ½ month anniversary of the last day of the Performance Period;
provided that in the event the PSUs vest in connection with a Termination by the
Service Recipient without Cause or by the Participant for Good Reason during the
12 month period following a Change in Control, payment in settlement of any
vested
PSU shall be made as soon as practicable following the Termination but in no
event later than 60 days following such Termination.


4.    Treatment of Performance Stock Units Upon Termination. Except as provided
in the Grant Notice, in the event of a Participant’s Termination for any reason
prior to the Vesting Date, all vesting with respect to PSUs shall cease and the
PSUs shall be forfeited to the Company for no consideration as of the date of
such Termination.


5.    Company; Participant.


(a)    The term “Company” as used in this Agreement with reference to employment
shall include the Company and its subsidiaries.


(b)    Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the PSUs may be transferred by will or by the laws of descent and distribution,
the word “Participant” shall be deemed to include such person or persons.


6.    Non-Transferability. The PSUs are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the PSUs, or
of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or





--------------------------------------------------------------------------------





right herein whatsoever, but immediately upon such assignment or transfer the
PSU shall terminate and become of no further effect.


7.    Rights as Stockholder. The Participant or a permitted transferee of the
PSUs shall have no rights as a stockholder with respect to any share of Common
Stock underlying a PSU unless and until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock and, subject to
Section 10, no adjustment shall be made for dividends or distributions or other
rights in respect of such share of Common Stock for which the record date is
prior to the date upon which the Participant shall become the holder of record
or the beneficial owner thereof. To the extent that the Participant is not
already a party to the Stockholders’ Agreement, the Committee may require the
Participant to execute and become a party to the Stockholders’ Agreement as a
condition to the issuance of Common Stock in settlement of the PSUs, by
executing and delivering to the Company a joinder to the Stockholders’
Agreement.


8.    Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. Except in the event the
Participant consents in writing to satisfaction of any required withholding in a
different manner (which may include the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) that have been
held by the Participant for at least six (6) months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying GAAP) having a Fair Market Value equal to such
withholding liability), any required withholding will be satisfied by having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the settlement of the Award a number of shares with a
Fair Market Value equal to such withholding liability, provided that the number
of such shares may not have a Fair Market Value greater than the minimum
required statutory withholding liability unless determined by the Committee not
to result in adverse accounting consequences.


9.    Call Right. During the 60 day period following (a) the first and second
anniversary of any Termination and, if later, the first anniversary of the
issuance of Common Stock under Section 3 of this Performance Stock Unit
Agreement and (b) the date the Company becomes aware of Detrimental Activity
(each such period, a “Call Period”), the Company shall have the option, in its
sole discretion, to exercise a Call Right with respect to up to 100% of the
shares of Common Stock issued in settlement of the PSUs granted pursuant to this
Performance Stock Unit Agreement; provided that (i) no shares of Common Stock
may be subject to a Call Right unless they have been held by the Participant for
at least six (6) months (or such other period as established from time to time
by the Administrator in order to avoid adverse accounting treatment applying
GAAP) and (ii) no Call Right may be exercised or completed upon or following the
Company’s initial public offering. The Call Right set forth in this Section 9
shall be exercised by the Company providing a written notice to the Participant
during a Call Period (such notice, the “Call Notice”), which shall set forth the
number of shares of Common Stock to be purchased from the Participant. The
purchase price per share of Common Stock shall be the Fair Market Value of a
share of Common Stock determined as of the date the Call Notice is provided (the
“Call Purchase Price”), provided, however, that if the Participant’s Termination
was for Cause or the Participant has engaged in Detrimental Activity, the Call
Purchase Price shall be zero. In connection with the exercise of a Call Right,
by accepting the Call Purchase Price, the Participant shall be deemed to
represent and warrant that (A) to the Participant’s knowledge, the Participant
has good and marketable title to the relevant shares of Common Stock to be
redeemed, free and clear of all liens, claims and other encumbrances and (B) the
Participant has not engaged in any Detrimental Activity. The Participant hereby
consents to the taking of any steps by the Company which the Company deems are
necessary or
convenient to effect any legal formalities in relation to such redemption.
Within sixty (60) days





--------------------------------------------------------------------------------





following the last day of the applicable Call Period, subject to satisfaction of
the conditions described herein, the Company shall satisfy the Call Notice
delivered pursuant to this Section 9 by redeeming each share of Common Stock
specified in the applicable Call Notice for an amount equal to the Call Purchase
Price. The Call Purchase Price shall be paid by check or by wire transfer of
immediately available funds to the Participant; provided that any payment to the
Participant pursuant to this Section 9 may be subject to reduction and be
applied as a setoff against any loans or advances made by the Company to the
Participant that are outstanding as of such date.


10.    Dividend Equivalents. As of any date that the Company pays an ordinary
cash dividend on its Common Stock, the Company shall credit the Participant with
a dollar amount equal to (a) the per share cash dividend paid by the Company on
its Common Stock on such date, multiplied by (ii) the total number of PSUs
subject to the Award that are outstanding immediately prior to the record date
for that dividend (a “Dividend Equivalent Right”). Any Dividend Equivalent
Rights credited pursuant to the foregoing provisions of this Section 10 shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original PSUs to which they relate (and taking into account
the performance metrics and adjustment schedule specified in the terms and
conditions in Exhibit A); provided, however, that the Company will decide on the
form of payment and may pay dividend equivalents in shares of Common Stock, in
cash or in a combination thereof, in each case, without interest. No crediting
of Dividend Equivalent Rights shall be made pursuant to this Section 10 with
respect to any PSUs which, immediately prior to the record date for that
dividend, have either been settled, cancelled or forfeited.


11.    Clawback/Repayment. All PSUs may be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (1) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (2) applicable law. The
Committee may also provide that if the Participant receives any amount in excess
of the amount that the Participant should have otherwise received under the
terms of the PSUs for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
the Participant may be required to repay any such excess amount to the Company.


12.    Detrimental Activity. Notwithstanding anything to the contrary contained
in the Plan, the Grant Notice or this Performance Stock Unit Agreement, if a
Participant has engaged or engages in any Detrimental Activity, the Committee
may, in its sole discretion, (1) cancel any or all of the PSUs, and (2) cause
the Participant to forfeit to the Company any after-tax gain realized on the
vesting of such PSUs.


13.    Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company Secretary, and all notices or communications by
the Company to the Participant may be given to the Participant personally or may
be mailed to the Participant at the Participant’s last known address, as
reflected in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.


14.    No Right to Continued Service. This Agreement does not confer upon the





--------------------------------------------------------------------------------





Participant any right to continue as an employee or service provider to the
Company.


15.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


16.    Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Committee. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.


17.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Performance Stock Unit Agreement, the Grant Notice or the Plan to the
contrary, if any suit or claim is instituted by the Participant or the Company
relating to this Performance Stock Unit Agreement, the Grant Notice or the Plan,
the Participant hereby submits to the exclusive jurisdiction of and venue in the
courts of Delaware.


18.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.


19.    Section 409A. It is intended that the PSUs granted hereunder either
comply with Section 409A of the Code or are exempt from Section 409A of the Code
pursuant to the “short-term deferral” rule applicable to such section, as set
forth in the regulations or other guidance published by the Internal Revenue
Service thereunder.







